Hill, J.
1. Mrs. M. W. Adair brought her petition against H. T. Bradford et al., and prayed that “this her bill of review be allowed filed; that the following parties be made party defendants herein: H. T. Bradford, or his guardian; E. S. Gordon, deputy sheriff, or sheriff, as the case may be; that C. L. Bradford, as administrator, be made a party plaintiff; that a copy of this suit and the court’s order hereon be served upon each of said defendants, and that each of said defendants, or their legal representatives, be required to make answer to the allegations set fortli in this petition,” etc. A demurrer to the petition was sustained, and the plaintiff excepted. In the bill of exceptions it is recited: “In the case of Mrs. M. W. Adair against H. T. Bradford et al.,” etc. There is no other or further reference to the parties to the *289ease. Service of the bill of exceptions was acknowledged by the “attorney for defendants in error.” It appearing from the record that the only party named as defendant in error in the bill of exceptions was represented by a guardian, and there being no designation of any other party as defendant in error except by the words “et al.,” the bill of exceptions was fatally defective, the words “et al.” not representing any defendant in error. In the absence of a motion to amend the bill of exceptions, the writ of error is dismissed. Park’s Ann. Code, § 6164(b); Felker v. Still, 158 Ga. 343 (123 S. E. 303); Anderson v. Haas, 160 Ga. 420 (128 S. E. 178); Orr v. Webb, 112 Ga. 806 (38 S. E. 98).

Writ of error dismissed.


All the Justices concur.